DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the cancelation of claims 2 and 5 address the 112(a) rejections is not persuasive. The presence of the catalyst triphenylphosphine is taught only in one embodiment and not the breadth of reaction products covered by claim 1.  Paragraph 31 of the published application states that a reaction mixture can have at least one diepoxide and at least one bisphenol…and may include a catalyst or a catalyst mixture.  The catalyst can be triphenylphosphine.  The catalyst is not taught to be present in any other embodiment other than the reaction mixture that has at least one diepoxide and at least one bisphenol.  However, the specification teaches that other reaction mixtures can produce the claimed reformable resin polymeric material.  Limitations are not read into the claims, and the reaction mixture containing at least one diepoxide and at least one bisphenol is not read into claim 1.  Other possible reaction mixtures are covered by the breadth of claim 1.  Therefore, it is new matter to require the catalyst triphenylphosphine in claim 1 since claim 1 is broader than a reaction mixture of a diepoxide and a bisphenol. 
B) Applicant’s remarks concerning Johnson et al. are moot in that the cancelation of claims 2 and 5 led to the removal of Johnson et al. in a rejection.
C) Applicant’s argument that there is not sufficient reasoning why a skilled artisan would substitute the catalysts of Heinemeyer et al. for the catalyst taught in Jung et al. is not persuasive. It is now appreciated that Heinemeyer et al. does teach the claimed catalyst, rendering the addition of Jung et al. to the combination unnecessary. Heinemeyer et al. discloses that suitable catalysts for effecting the reaction between the epoxy resin and the phenolic hydroxyl-containing materials are those disclosed in U.S. Pat. 3,547,881, which is incorporated into the Heinemeyer et al. reference (col. 5 lines 45-55). The catalyst used in the U.S. Pat. 3,547,881 reference is triphenylphosphine (col. 2 lines 15-20).  The removal of Jung et al. from the combination of references render the additional remarks to Jung et al. moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 12, 13, 15, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is that the feed material is formed of a reformable resin polymeric material that is a reaction product of a catalyzed reaction in the presence of triphenylphosphine including a polymer backbone having a plurality of repeat units each having ether linkages, and one or more pendant hydroxyl moieties.  The disclosure of the triphenylphosphine catalyst in the instant specification is only taught with one embodiment, and not the breadth of reaction products covered by this language in claim 1.  Paragraph 31 of the published application states that a reaction mixture can have at least one diepoxide, and at least one bisphenol…and may include a catalyst or a catalyst mixture.  The catalyst can be triphenylphosphine.  There is no disclosure of a catalyst being a triphenylphosphine for any other embodiment, or specifically the embodiment where the polymeric material is a reaction product of one or more functional amines with one or more polyfunctional epoxide-containing resins.  Since the specification only lists this triphenylphosphine catalyst as a catalyst for the reaction of the diepoxide with the bisphenol, then it is new matter to claim 1, which is broader than only the reaction of a diepoxide and a bisphenol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 15 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations, and as evidenced by Batzer, H. and Zahir, S.A. (1975), Studies in the molecular weight distribution of epoxide resins. I. Gel permeation chromatography of epoxide resins. J. Appl. Polym. Sci., 19: 585-600.
Regarding claims 1, 6 and 7: Wei et al. teaches a feed material system/3D printer wire feeding device (title) comprising an additive manufacturing apparatus/3D printer (abstract), one or more preform elements of a feed material/3D printer wire (abstract), and a rotatable (abstract) reel capable of substantially continuously supplying the feed material/wire during deposition of successive layers in a layer-by-layer build-up of an article (figure 1). The feed material is in a fibrillated form/wire carried on the rotatable reel (abstract and figure 1) and adapted to be dispensed by the additive manufacturing apparatus/3D printer (abstract). In 3D printing, the layers dispensed by the 3D printer are adhesive toward one another.  Therefore, there is no evidence that the feed material of Wei et al. would not be capable of acting as a tie-layer between layers of dissimilar materials in an article made by additive manufacturing.
Wei et al. does not teach the feed material.  However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  The feed material has pendant hydroxyl groups: 
    PNG
    media_image1.png
    122
    814
    media_image1.png
    Greyscale
 and is capable of being extruded (col. 2 lines 5-10). Heinemeyer et al. also discloses that suitable catalysts for effecting the reaction between the epoxy resin and the phenolic hydroxyl-containing materials are those disclosed in U.S. Pat. 3,547,881, which is incorporated into the Heinemeyer et al. reference (col. 5 lines 45-55). The catalyst used in the U.S. Pat. 3,547,881 reference is triphenylphosphine (col. 2 lines 15-20). Wei et al. and Heinemeyer et al. are analogous art since they are both concerned with the same field of endeavor, namely extrudable compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Heinemeyer et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed. The advancement reaction of a diepoxide compound and a bisphenol compound as set forth in Heinemeyer et al. is a well-known reaction in the epoxy art.  As is evidenced by Batzer et al. “Studies in the Molecular Weight Distribution of Epoxide Resins” the advancement reaction of, for example, diglycidyl ether of bisphenol A with bisphenol A is the reaction: 
    PNG
    media_image2.png
    154
    509
    media_image2.png
    Greyscale
 where structure I is: 
    PNG
    media_image3.png
    151
    668
    media_image3.png
    Greyscale
 As can be seen from the reaction shown, the reaction product of a diepoxide and a bisphenol as disclosed in Heinemeyer et al. is a structure having pendant OH groups (from the epoxy-OH reaction) and ether linkages (from the glycidyl group).
Regarding claims 8 and 9: While Heinemeyer et al. does not directly teach the glass transition temperature, since the reaction product of Heinemeyer et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 15: While Heinemeyer et al. may not explicitly teach the properties claimed, since the reaction product of Heinemeyer et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claims 32-34: Heinemeyer et al. teaches the reactants in a ratio of molar amounts of 0.3:1-1.1:1 (col. 2 lines 35-37), which overlaps the claimed ranges, and has embodiments that are not 1:1 and are non-equimolar (such as 0.3:1).

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156).
Regarding claims 21 and 22: KR 101391293 teaches a method of making a 3D article (title) comprising depositing a thermoplastic onto a substrate layer by layer to form a 3D solid article (para. 8).  The thermoplastic used can have a segment made of polyalkylene glycol (para. 23), which includes a plurality of repeat units having ether linkages. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the polyalkylene glycol reactant in the thermoplastic material of KR 101391293 and would have been motivated to do so since KR 101391293 teaches it is an acceptable soft segment for the thermoplastic polyester elastomer.
KR 101391293 does not teach the reaction product of at least one diepoxide and at least one bisphenol. However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30) and has pendant hydroxyl groups: 
    PNG
    media_image1.png
    122
    814
    media_image1.png
    Greyscale
 (col. 2 lines 5-10).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2). Heinemeyer et al. also discloses that suitable catalysts for effecting the reaction between the epoxy resin and the phenolic hydroxyl-containing materials are those disclosed in U.S. Pat. 3,547,881, which is incorporated into the Heinemeyer et al. reference (col. 5 lines 45-55). The catalyst used in the U.S. Pat. 3,547,881 reference is triphenylphosphine (col. 2 lines 15-20).  Heinemeyer et al. and KR 101391293 are analogous art since they are both concerned with the same field of endeavor, namely thermoplastic resins in extruding processes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the reaction product of Heinemeyer et al. in the process of KR 101391293 and would have been motivated to do so since Heinemeyer et al. teaches this permits the resins to have a higher molecular weight.
Regarding claim 23: KR 101391293 teaches heating to 190 °C (para. 37) through a die head, where the glass transition point is less than 70 °C (para. 21).
Regarding claim 25: While KR 101391293 may not explicitly teach the properties claimed, since the reaction product of KR 101391293 and Heinemeyer et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as applied to claim 21 set forth above and in view of Comb et al. (US 2013/0186549).
Regarding claim 24: KR 101391293 teaches a second layer printed through the die head onto first layer (para. 8).  KR 101391293 does not teach the temperature of the heated portion when it contacts the previously deposited layer.  However, Comb et al. teaches that the temperature of the layer as it is pressed into the previously printed layer is between the glass transition temperature and the fusion temperature (para. 49).  KR 101391293 and Comb et al. area analogous art since they are both concerned with the same field of endeavor, namely additive manufacturing.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the temperature higher than the glass transition temperature as in Comb et al. in the process of KR 101391293 and would have been motivated to do so in order to adequately fuse the layers together.

Claims 35, 36, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations as evidenced by Batzer, H. and Zahir, S.A. (1975), Studies in the molecular weight distribution of epoxide resins. I. Gel permeation chromatography of epoxide resins. J. Appl. Polym. Sci., 19: 585-600 as applied to claim 1 set forth above, in view of Guillemette et al. (WO 2015/077262).
Regarding claims 35 and 36: Wei et al. teaches the basic claimed feed material system set forth above.  Not disclosed is the feed material having a sheath around a core, the core having a higher Tg than the sheath.  However, Guillemette et al. teaches a feed material having a core of one polymer surrounded by a sheath of another polymer (fig 1, d and abstract). Different materials have different glass transition temperatures, so there exists an embodiment in which the core exhibits a higher Tg than the sheath. Wei et al. and Guillemette et al. are analogous art since they are both concerned with the same field of endeavor, namely 3D printing filament.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the structure of Guillemette et al. in the filament of Wei et al. and would have been motivated to do so in order to facilitate smaller layer sizes, different layer configurations and to incorporate materials that would otherwise not be usable in standard 3D printer methods.
Regarding claims 12 and 13: The limitations of claim 12 are method steps directed to the intended use of the product.  The product is claimed and the prior art teaches the product.  The method of using the product does not materially change the product. Also, the limitation directed toward the adjoining elements of the feed material being separable are latent properties of the product. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wei et al. is the closest prior art, but does not teach or suggest the reformable resin polymeric material being made of a reaction of diglycidyl ether of bisphenol A and at least one bisphenol, wherein the at least one bisphenol is 4,4’-(1-phenylethylidene) bisphenol.  There is no teaching or suggestion found in the prior art to modify the combination with the reactant 4,4’-(1-phenylethylidene) bisphenol.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767